ICJ_018_Nottebohm_LIE_GTM_1953-11-18_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)
EXCEPTION PRÉLIMINAIRE
ARRÊT DU 18 NOVEMBRE 1953

1953

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

NOTTEBOHM CASE

(LIECHTENSTEIN v. GUATEMALA)
PRELIMINARY OBJECTION
JUDGMENT OF NOVEMBER 18th, 1953

SOCIETE D’EDITIONS A. W. SUTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
Le présent arrêt doit être cité comme suit :

« Affaire Nottebohm (exception préliminaire),
Arrêt du 18 novembre 1953: C.I. J. Recueil 1953, p. III.»

This Judgment should be cited as follows :

“Nottebohm case (Preliminary Objection),
Judgment of November «8th, 1953: I.C.]. Reports 1953, p. 11.”

 

Ne de vente: 111
Sales number

 

 

 
1953
Le 18 novembre

Rôle général
n°18

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1953

18 novembre 1953

AFFAIRE NOTTEBOHM

(LIECHTENSTEIN c. GUATEMALA)

EXCEPTION PRÉLIMINAIRE

Compétence de la Cour. —  Juridiction obligatoire accepiée par
déclaration de l'État défendeur valable pour un délai déterminé. —
Lffet de l'échéance de ce terme après le dépôt de la requête. — Compétence

de la Cour pour statuer sur une contestation de sa compétence confor-
mément au droit international commun ainsi qu'en vertu de l'article 36 (6)
du Statut, — Compétence n'est pas limitée à la question de savoir si
le différend rentre dans les catégories énumérées à l'article 36 (2). —
Caducité de la déclaraiion après saisine régulière de la Cour sans

effet sur la compétence de celle-ci.

ARRÊT

Présents : Sir Arnold MCNaAIR, Président; M. GUERRERO, Vice-

Président ; MM. ALVAREZ, BASDEVANT, HACKWORTH,
WINIARSKI, KLAESTAD, BADAWI, READ, Hsu Mo, Levi
CARNEIRO, ARMAND-UGon, juges ; M. GARNIER-COIGNET,
Greffier adjoint.
II2 AFFAIRE NOTTEBOHM (ARRÊT DU I8 XI 53)

En l'affaire Nottebohm,
entre
la Principauté de Liechtenstein,
représentée par
M. Erwin H. Loewenfeld, LL. B.,
comme agent,

assisté par

M. Georges Sauser-Hall, professeur de droit international a
l'Université de Geneve,
M. E. Lauterpacht, membre du barreau d'Angleterre,

comme conseils,

et

la République du Guatemala,

La Cour,
ainsi composée,

statuant sur l'exception préliminaire du Gouvernement du
Guatemala,

vend l'arrêt suivant :

Le 17 décembre 1951, le Gouvernement de la Principauté de
Liechtenstein a déposé une requête introduisant devant la Cour
une instance contre la République du Guatemala. Cette requête
invoque la déclaration du 27 janvier 1947, par laquelle le Gouver- .
nement du Guatemala a accepté la juridiction obligatoire de la
Cour conformément à l’article 36 du Statut ; elle se réfère égale-
ment a la déclaration déposée le 29 mars 1950 entre les mains
du Secrétaire général des Nations Unies, par laquelle la Princi-
pauté de Liechtenstein est devenue partie au Statut de la Cour
et à la déclaration du 10 mars 1950, déposée le 29 mars, par
laquelle le Gouvernement de Liechtenstein a accepté la juridiction
obligatoire de la Cour conformément à l’article 36 du Statut.
La requête expose que M. Friedrich Nottebohm serait ressortissant
de Liechtenstein et que le Gouvernement du Guatemala aurait
agi envers sa personne et ses biens d’une façon contraire au droit
international ; elle énonce les conclusions suivantes :

« a) le Gouvernement du Guatemala a agi contrairement au droit

international et a engagé sa responsabilité internationale en
procédant, sans justes motifs, à la détention, à Vinternement

Ut
113 AFFAIRE NOTTEBOHM (ARRÊT DU IS XI 53)

et à l'expulsion de M. Nottebohm, ainsi qu’au séquestre et à
la confiscation de ses biens ;

b) le Gouvernement du Guatemala est tenu de restituer à M. Notte-
bohm les biens mobiliers et immobiliers de celui-ci, selon la liste
jointe à la note du 6 juillet 1951 (annexe n° 1) ;

c) le Gouvernement du Guatemala est tenu envers M. Nottebohm
à réparation pleine et entière pour les biens qu'il n’est pas en
mesure de restituer à raison de destruction matérielle ou pour
d’autres motifs ;

d) le Gouvernement du Guatemala est tenu à réparation pleine et
entière pour l’usage des biens et avoirs séquestrés et confisqués,
pour les bénéfices qu'il en a tirés, ainsi que pour les dommages,
la dépréciation et les autres pertes que ces biens et avoirs ont
subis à la suite ou à propos de leur séquestre ou confiscation ;

e) le Gouvernement du Guatemala est tenu à réparation pleine et
entière pour avoir illégalement procédé à la détention et à l’in-
ternement de M. Nottebohm et pour avoir empêché le retour
de celui-ci au Guatemala, ce qui équivalait à une expulsion
injustifiée ;

{) il incombe à la Cour de fixer le montant de l'indemnité due au
Gouvernement de la Principauté de Liechtenstein pour les chefs
précités c}, d) et e) de la demande. »

Conformément à l’article 40, paragraphe 2, du Statut, la requête

a été communiquée au Gouvernement du Guatemala ; conformé-
ment au paragraphe 3 du même article, les autres Membres des
Nations Unies, ainsi que les États non membres admis à ester
en justice devant la Cour, en ont été informés.

La déclaration faite par le Guatemala le 27 janvier 1947 est

conçue dans les termes suivants :

[Traduction de l'espagnol]

« Le Gouvernement du Guatemala déclare que, en application de
l'article 36, paragraphe 2 et paragraphe 3, du Statut de la Cour
internationale de Justice, il reconnaît comme obligatoire de plein
droit et sans convention spéciale, à Végard de tout autre Etat
acceptant la même obligation, et pour une période de cinq ans,
la juridiction de la Cour sur tous les différends d'ordre juridique.
Cette déclaration ne s'applique pas au différend entre l'Angleterre
et le Guatemala au sujet de la restitution du territoire de Bélize,
différend que le Gouvernement du Guatemala accepterait de sou-
mettre au jugement de la Cour, comme il l’a proposé, s’il était
statué sur l'affaire ex æquo et bono, conformément à l’article 38.
paragraphe 2, dudit Statut.

Guatemala, le 27 janvier 1947.
(Signé) E. Sttva PENA. »

La déclaration du Liechtenstein, du 10 mars 1950, est congue

dans les termes suivants :

6
II4 AFFAIRE NOTTEBOHM (ARRÊT DU 18 XI 53)

« Le Gouvernement de la Principauté de Liechtenstein, dûment
autorisé par Son Altesse sérénissime le Prince régnant François-
Joseph IT, selon l’arrété de la Diète de la Principauté de Liechten-
stein du 9 mars 1950, entré en vigueur le ro mars 1950,

déclare par les présentes que la Principauté de Liechtenstein
reconnaît comme obligatoire de plein droit et sans convention
spéciale, à l'égard de tout autre Etat acceptant la même obligation,
la juridiction de la Cour internationale de Justice sur tous les
différends d’ordre juridique ayant pour objet :
a) l'interprétation d’un traité ;
b) tout point de droit international ;
c) la réalité de tout fait qui, s’il était établi, constituerait la
violation d’un engagement international ;
d) la‘nature ou l'étendue de la réparation due pour la rupture
d'un engagement international.

Cette déclaration, qui est fondée sur l’article 36 du Statut de la
Cour internationale de Justice, portera effet dès la date à laquelle
la Principauté de Liechtenstein sera devenue partie à ce Statut et
aussi longtemps qu’elle n’aura pas été abrogée moyennant un
préavis d’un an.

Fait à Vaduz, le 10 mars 1950.

Au nom du Gouvernement de la
Principauté de Liechtenstein :

Le Chef du Gouvernement,
(Signé) A. FRICK. »

Dans le délai fixé par l'ordonnance du 26 janvier 1952 et prorogé
par l'ordonnance du 7 mars 1952, le Gouvernement de Liechten-
stein a déposé son mémoire. .

Une communication signée du ministre des Affaires étrangères
du Guatemala, datée du 9 septembre 1952 et adressée au Président
de la Cour, a été reçue au Greffe le 15 septembre 1952, avant
l'expiration du délai fixé par l'ordonnance du 7 mars 1952 pour
la présentation du contre-mémoire du Gouvernement du Guate-
mala. Ce document, après s’étre référé à la déclaration du Guate-
mala en date du 27 janvier 1947 ainsi qu’à certaines notes échan-
gées entre le ministère des Affaires étrangères du Guatemala et
le Secrétariat des Nations Unies au sujet de la date d'entrée en
vigueur de cette déclaration, expose ce qui suit :

[Traduction de l'espagnol]

« a) Que la République du Guatemala a reconnu la juridiction obliga-
toire de la Cour mais non pas en une forme absolue et générale,
ce qui aurait impliqué une soumission indéfinie, au préjudice de
sa souveraineté et non conforme à ses intérêts, si, en raison de
b)

c)

d)

AFFAIRE NOTTEBOHM (ARRÊT DU IS XI 53)

circonstances imprévues, la situation internationale venait à
changer ;

Qu'elle a accepté cette reconnaissance pour une période assez
longue pour lui permettre pendant cet intervalle d’élucider et
de régler les différends d'ordre juridique nés ou à naître, et assez
courte pour éviter la prolongation indéfinie d’un jugement ou
la soumission de questions à venir dont l'origine et les circons-
tances ne pouvaient être prévues et qui affecteraient les
gouvernements futurs et peut-être les générations guatémal-
tèques à venir;

Que, pendant la période de cing ans qui s’est écoulée du 27 janvier
1947 au 26 janvier 1952 et jusqu'à ce jour, il n'existait pas et
il n'existe aucun différend d'ordre juridique, attendu que le
Guatemala n'a participé à aucun procès contestant aucune
réclamation ;

Que le délai prévu dans sa déclaration du 27 janvier 1947 est
expiré à la dernière heure du 26 janvier 1952 et qu'à dater de ce
moment la Cour internationale de Justice n’a aucune juridiction
pour traiter, élucider ou trancher des affaires affectant le Guate-
mala, sauf si le Guatemala prolonge la durée de sa déclaration, se
soumet en déposant une déclaration nouvelle entre les mains
du Secrétaire général des Nations Unies ou signe un protocole
spécial de soumission avec un autre Etat intéressé ;

Qu'en l’absence de ces dernières conditions, le Gouvernement du
Guatemala est, à son grand regret, dans l'incapacité pour le
moment de comparaitre devant la Cour internationale de Justice
dans une affaire quelconque. »

La communication ci-dessus mentionnée énonce ensuite que le
pouvoir conféré à la Cour par l’article 36, paragraphe 6, de son

Statut
tence,

rentre
article

, pour prononcer sur les contestations relatives à sa compé-
n’est applicable que s’il s’agit de déterminer si le différend
dans les catégories énumérées au paragraphe 2 de cet

, et elle ajoute:

[Traduction de l'espagnol]

«I

Il.

. Que le Gouvernement de la République du Guatemala a pris
note de la réclamation présentée par le Gouvernement de la
Principauté de Liechtenstein sur les prétendus actes officiels
au détriment prétendu de M. Federico Nottebohm.

Que ce ministère est prêt, avec la plus grande bonne volonté,
à entamer des négociations avec le Gouvernement de ladite
Principauté afin d'arriver à une solution amiable par voie de
règlement direct, d'arbitrage ou de règlement judiciaire, de
préférence en ce cas par l'intermédiaire de la haute Cour présidée
par Votre Excellence.

III. Que dans les circonstances actuelles, attendu que la juridiction

de la Cour internationale de Justice sur le Guatemaia a pris
fin et attendu que les lois internes de ce pays s'y opposent,
116

9

VI.

VIT.

Vili.

IX.

AFFAIRE NOTIEBOHM (ARRET DU 18 XI 53)

mon Gouvernement est dans l'impossibilité de comparaître et
de contester la réclamation qui a été présentée.

. Qu'en conséquence il ne peut pour le moment désigner un agent

dans l'affaire en question.

. Que l'attitude du Guatemala n'est pas une attitude de défaut

ou d’absence volontaire mais, au contraire, résulte du profond
respect des lois internes en vigueur dans notre pays et de la
nécessité d’en assurer l'application, ainsi que du respect des
termes du Statut de la Cour et de la déclaration guatémal-
tèque du 27 janvier 1947 formulée en application de ce Statut.

Qu’en aucun cas aucune partie de la présente note ne saurait
être considérée comme une réponse, affirmative ou négative,
ou comme un défaut ou une absence volontaire, mais comme
l'expression de Vimpossibilité de comparaître devant cette
haute Cour.

Que les organes compétents de mon Gouvernement étudient à
l'heure actuelle l'opportunité et les termes d’une déclaration
nouvelle de soumission conformément audit article 36, para-
graphes (2) et (3), du Statut de la Cour internationale de
Justice.

Que dans ce cas, et dès que la nouvelle déclaration de sou-
mission sera définitivement approuvée par les organes compé-
tents de l'État en vue d’accepter la juridiction obligatoire
de la Cour, cette déclaration sera immédiatement déposée
entre les mains du Secrétaire général des Nations Unies pour
servir de règle de juridiction en ce qui est du Guatemala et
des autres États, sur la base de la réciprocité, au sujet des
différends nouveaux aussi bien que de ceux, sil y en a, qui
étaient en suspens ou attendaient une solution le 27 janvier
1952.

Enfin que, nonobstant ce qui précède, et tout en formulant
la déclaration mentionnée aux paragraphes VII et VIII préci-
tés, le ministère est prêt à considérer avec la meilleure volonté,
d'accord avec tout Etat intéressé, les termes d’un protocole
spécial pour soumettre à la Cour toute question controversée
qui pourrait rentrer dans les cas définis à l’article 36 para-
graphes 2 et 3 du Statut de la Cour internationale de justice. »

Par ordonnance du 27 mars 1953, la Cour a imparti au Gouver-
nement de Liechtenstein un délai pour la présentation d’un exposé
écrit contenant ses observations sur la communication précitée
du Gouvernement du Guatemala. Cet exposé, présenté le 21 mai
1953, savoir dans le délai fixé, énonce les conclusions suivantes :

« A) Il appartient à la Cour d'examiner si la note du Gouvernement

du Guatemala, en date du g septembre 1952, constitue une
exception préliminaire, au sens de l’article 62 du Règlement
de la Cour, ou un refus, équivalant à un défaut, de plaider
devant la Cour.
117 AFFAIRE NOTTEBOHM (ARRET DU IS XI 53)

B) Dans les présentes observations, le Gouvernement de Liechten-
stein se place au point de vue selon lequel la note du g septembre
1952 constitue une exception préliminaire soulevée contre la
compétence de la Cour. Cette hypothèse est adoptée sans qu’il soit
porté préjudice au droit, pour le Gouvernement de Liechtenstein,
d’invoquer les dispositions de l’article 53 du Statut de la Cour.

C} Les termes de la déclaration faite le 27 janvier 1947 par le Guate-
mala, conformément aux articles 36 (2) et (3) du Statut de la
Cour internationale de Justice, déclaration par laquelle cet
Etat a accepté la compétence de la Cour pour une période de
cing ans, suffisent à conférer compétence à la Cour pour entendre
plaider et régler toute affaire dans laquelle l'instance a été intro-
duite avant le 26 janvier 1952 à minuit.

D) La Cour internationale de Justice est compétente, conformé-
ment à l’article 36 (6) du Statut ainsi qu'aux principes généraux
du droit international, pour se prononcer sur les questions
qui ont trait à sa propre compétence.

E) L’incapacité prétendue (laquelle n’est pas admise) pour le
Gouvernement du Guatemala, aux termes de la législation
guatémalienne, de comparaître dans la présente affaire après
le 27 janvier 1952, n’exerce aucune répercussion sur les obliga-
tions qu’impose à ce Gouvernement le droit international, ni
sur la compétence de la Cour.

F) En conséquence, le Gouvernement de Liechtenstein demande à
la Cour de se déclarer compétente pour connaitre des questions
soulevées par le Gouvernement de Liechtenstein dans sa requéte
du tro décembre 1951, et de rejeter les thèses opposées du
Gouvernement du Guatemala. »

Après le dépôt de l'exposé écrit des observations du Gouver-
nement de Liechtenstein, la question posée par la communication
du g septembre du Gouvernement du Guatemala était en état
d’être plaidée.

La Cour, après avoir tenu compte de l'intention que les Parties
lui avaient manifestée de chercher le règlement de leur différend
par voie de négociations, n’ayant pas été informée que celles-ci
aient abouti à un résultat, a fixé audience au 10 novembre 1953
pour entendre les Parties en leurs plaidoiries. Cette décision a
été portée à la connaissance des deux Gouvernements.

La veille de l'audience, savoir le g novembre, le chargé d’affaires
du Guatemala à Paris a transmis au Greffe un message adressé
à la Cour par le ministre des Affaires étrangères du Guatemala.
Aux termes de ce message, la Cour a été priée de remettre à une
date ultérieure l’ouverture de la procédure orale, et, d’autre part,
à défaut de cette remise, de rendre une décision portant seulement
sur l'exception soulevée par le Guatemala.

A Vaudience du 10 novembre 1953, date primitivement fixée et
que la Cour n’a pas cru devoir modifier, le Gouvernement de
Liechtenstein était représenté par son agent, assisté de conseils ;
le Gouvernement du Guatemala n’était pas représenté.

10
IIÈ AFFAIRE NOTTEBOHM (ARRÊT DU 18 XI 53)

Au cours de cette audience, la Cour a entendu M. Loewenfeld.
agent du Gouvernement de Liechtenstein, et M. Sauser-Hall,
conseil de ce Gouvernement, en leurs plaidoiries, à issue desquelles
ledit agent a déclaré que les conclusions contenues dans l'exposé
du 21 mai 1953 étaient maintenues, et qu'une conclusion addition-
nelle serait déposée au Greffe par écrit. Cette conclusion est la
suivante :

« G} Le Gouvernement de Liechtenstein se réserve le droit, le cas

échéant, d’invoquer quant au fond du présent différend les
dispositions de l'article 53 du Statut de la Cour.»

En contestant, dans sa communication du Q septembre 1952.
la compétence de la Cour pour connaître de la demande faisant
l’objet de la requête présentée par le Gouvernement de Liechten-
stein et en s’abstenant, en conséquence, de présenter un contre-
mémoire, le Gouvernement du Guatemala a soulevé une exception
préliminaire ainsi qu'il l’a-reconnu dans son message du g no-
vembre 1953.

La Cour n’a, pour le moment, a examiner que cette exception
préliminaire, et le présent arrét ne portera que sur elle. Dans sa
communication du 9 septembre 1952, le Gouvernement du Guate-
mala a exposé les considérations de fait et de droit sur lesquelles
il entendait fonder cette exception. Celle-ci a été discutée par
le Gouvernement de Liechtenstein tant dans ses observations que
dans les plaidoiries de ses agent et conseil a Vaudience du
10 novembre 1953.

Dans sa communication du 9 septembre 1952, le Gouvernement
du Guatemala a attiré l’attention sur le fait que la déclaration
par laquelle il a accepté la juridiction obligatoire de la Cour avait,
conformément a ce qui y était énoncé, cessé d’étre en vigueur
apres le 26 janvier 1952; il a déclaré estimer, en conséquence,
que ja Cour n'avait aucune juridiction pour examiner l'affaire
portée devant elle par le Liechtenstein.

Le Gouvernement de Liechtenstein demande a la Cour de
prononcer sur cette contestation de compétence. Il invoque que
la Cour en a le pouvoir en vertu de l’article 36, paragraphe 6,
du Statut, lequel dispose :

«En cas de contestation sur le point de savoir si la Cour est
compétente, la Cour décide. »

De son côté, le Gouvernement du Guatemala, après avoir énoncé
qu’il avait tout d’abord songé à demander à la Cour de statuer
sur ce point, ajoute, dans sa communication du 9 septembre 1952,
qu'il en est arrivé à penser que ce n'était point la une voie prati-
cable car elle serait contraire au Statut.

II
119 AFFAIRE NOTTEBOHM (ARRÊT DU I8 KI 53)

Le Gouvernement du Guatemala estime, en effet, que le para-
graphe 6 de l’article 36 ne vise que les contestations de compétence
au sujet de l'application du paragraphe 2 dudit article, et qu'il
se limite ainsi aux contestations pour la solution desquelles il y
a lieu de déterminer si la demande rentre dans l’une des catégories
énumérées sous les lettres a, b, c et d de ce paragraphe. Or,
remarque le Gouvernement du Guatemala, il ne s’agit pas présen-
tement de déterminer si la demande du Liechtenstein rentre dans
une de ces catégories, mais bien de décider si la caducité de la
déclaration du Guatemala portant acceptation de la juridiction
obligatoire de la Cour a éteint la compétence de la Cour pour
connaitre de la demande du Liechtenstein.

Le paragraphe 6 de l’article 36 est rédigé dans les termes les
plus larges ; rien n’y fait apparaître la restriction que le Gouver-
nement du Guatemala cherche à y introduire par voie d’inter-
prétation.

Le paragraphe 6 de l’article 36 ne fait que reprendre pour la
Cour une règle que le droit international commun a consacrée en
matière d'arbitrage international. Depuis l'affaire de 1’ Alabama,
il est admis, conformément à des précédents antérieurs, qu’à
moins de convention contraire, un tribunal international est juge
de sa propre compétence et a le pouvoir d'interpréter à cet effet
les actes qui gouvernent celle-ci. Ce principe est expressément
consacré par l'article 48 et par l’article 73 des conventions de
La Haye du 29 juillet 1899 et du 18 octobre 1907 pour le règlement
pacifique des conflits internationaux, conventions auxquelles le
Guatemala est devenu partie. Le rapporteur de la convention de
1809 avait insisté sur la nécessité de ce principe présenté par
lui comme «lié à l’essence même de ia fonction arbitrale et aux
nécessités inhérentes à l’accomplissement de cette fonction». Ce
principe a été maintes fois appliqué et parfois expressément
affirmé.

Ce principe, que le droit international commun admet en matière
d'arbitrage, prend une force particulière quand le juge interna-
tional n’est plus un tribunal arbitral constitué par l'accord spécial
des parties en vue de statuer sur un différend particulier, mais
une institution préétablie par un acte international qui en définit
la compétence et en règle le fonctionnement et, dans le cas présent,
l'organe judiciaire principal des Nations Unies.

En conséquence, la Cour n’a pas hésité à statuer sur sa propre
compétence dans des cas où la contestation élevée à ce sujet
dépassait l'interprétation et l'application du paragraphe 2 de
l’article 36. Dans l'affaire du Détroit de Corfou (arrêt du 9 avril
1949, C. I. J. Recueil 1949, pp. 23-26 et 36), elle a statué sur
une contestation de sa compétence pour fixer le montant de la
réparation, contestation portant sur l'interprétation d’un com-
promis; dans l’aff.'ve Ambatielos (arrêt du 1 juillet 1952,

IZ
120 AFFAIRE NOTTEBOHM (ARRÊT DU IS XI 53)

C. I. J. Recueil 1952, p. 28), elle a statué sur une contestation
de compétence concernant interprétation de la clause compro-
missoire inscrite dans un traité ; ici et là, le différend sur la com-
pétence se rattachait au paragraphe premier et non au para-
graphe 2 de l’article 36.

L'article 36, paragraphe 6, suffit à conférer à la Cour le pouvoir
de statuer sur sa compétence dans le cas présent. Même si tel
n'était pas le cas, la Cour, «dont la mission est de régler confor-
mément au droit international les différends qui lui sont soumis »
(article 38, paragraphe 1, du Statut), devrait suivre à cet égard
ce que prescrit le droit international commun. Or le caractère
judiciaire de la Cour et la règle de droit international commun
qui a été précédemment rappelée suffisent à établir que la Cour
est compétente pour statuer sur sa propre compétence en la
présente affaire.

En conséquence, la Cour doit rechercher et décider si la cadu-
cité, survenue le 26 janvier 1052, de la déclaration portant accep-
tation par le Guatemala de la juridiction obligatoire de la Cour
a eu pour effet de retirer à ia Cour compétence pour connaître de
la demande faisant l’objet de la requête dont elle a été saisie, le
17 décembre 1951, par le Gouvernement de Liechtenstein.

*

La requéte a été déposée au Greffe de la Cour le 17 décembre
1951. Au moment de ce dépôt, les déclarations d’acceptation de
la juridiction obligatoire de la Cour émanant du Guatemala et
du Liechtenstein étaient, l’une et l'autre, en vigueur. L’article 36
du Statut et les déclarations fixaient le droit applicable a ladite
requête. Selôn ces déclarations, la requête était déposée en temps
utile pour effectuer valablement la saisine de la Cour par applica-
tion des articles 36 et 40 du Statut et 32 du Règlement.

Le Gouvernement du Guatemala a exposé que, conformément
à ce qu'énonçait sa déclaration portant acceptation de la juri-
diction obligatoire de la Cour, l'effet de cette déclaration a pris
fin le 26 janvier 1952. 1} en déduit qu'à partir de cette date, la
Cour a cessé d’avoir juridiction pour connaître d'un différend
affectant le Guatemala et, par suite, pour connaître du différend
faisant l’objet de la requéte présentée, le 17 décembre 1957, au
nom du Gouvernement de Liechtenstein. Celui-ci ne conteste pas
la caducité de la déclaration du Guatemala, mais il conteste que
la Cour soit, par cela, devenue incompétente pour connaître du
différend dont elle a été saisie.

Le Guatemala présente la une interprétation nouvelle de l'effet
qui s'attache à la durée limitée (cinq ans) pour laquelle il a accepté,
en 1947, la juridiction obligatoire de la Cour. Elle est nouvelle,
tout d’abord, en ce sens que, jamais auparavant, il ne l'avait

13
I21I AFFAIRE NOTTEBOHM (ARRET DU 18 XI 53)

fait connaître. En particulier lorsque, le 6 août 1947, il a indiqué
au Secrétaire général des Nations Unies que sa déclaration devait
étre considérée comme entrée en vigueur le 27 janvier précédent,
il n’a rien énoncé touchant l'effet qui pourrait s'attacher à l’expi-
ration du délai pour lequel cette déclaration était souscrite.

Cette interprétation est nouvelle encore en ce sens qu’elle ne
paraît pas avoir jamais été énoncée et, effectivement, le Guatemala
n'a cité aucune autorité à son appul.

La Cour permanente de Justice internationale s’est trouvée
parfois en présence d’une situation semblable à la situation actuelle
sans que la partie intéressée ait prétendu que l'expiration du
délai pour-lequel avait été souscrite une déclaration portant
acceptation de la juridiction obligatoire entraînât la mise hors
du rôle d’une affaire introduite devant la Cour avant l'expiration
de ce délai. Il en a été ainsi dans l’affaire Losinger et dans l'affaire
des Phosphates du Maroc, où les Parties se sont bornées à relever
d’autres motifs d’incompétence ou d’irrecevabilité.

L’attitude que certains Etats ont eue en ces affaires ne dispense
cependant pas la Cour d’examiner si la se trouve une juste inter-
prétation de la clause par laquelle le Guatemala a limité a une
durée de cing ans l’effet de sa déclaration du 27 janvier 1947.

Dans la déclaration que, le 27 août 1952, le Gouvernement du
Guatemala a déposée au Secrétariat des Nations Unies et dont
copie a été insérée dans la communication du g septembre 1952
de ce Gouvernement a la Cour, il est dit: «Le Gouvernement
du Guatemala a eu l’intention formelle qu'à l’expiration du délai
de cing ans pendant lequel il s’est soumis à la juridiction obli-
gatoire de la Cour, cette soumission prendrait fin automatique-
ment.» La déclaration du Guatemala du 27 janvier 1947 fait
clairement apparaître que cette soumission était faite pour une
période de cinq ans. Il est incontestable qu’une requête déposée
après l’expiration de cette période n’aboutirait pas à saisir vala-
blement la Cour. Mais, ni dans cette déclaration, ni d’une autre
façon à l’époque de celle-ci, le Guatemala n’a fait connaître que
la limitation dans le temps qu'elle contient signifiait que l'échéance
du terme fixé ferait perdre à la Cour compétence pour traiter les
affaires dont elle aurait été antérieurement saisie.

Cette interprétation n'est apparue qu'avec les communications
du 27 août et du 9 septembre 1952. Dans cette dernière, le Gouver-
nement du Guatemala s'est référé à la définition donnée par la
loi du Guatemala selon laquelle la juridiction c'est «le pouvoir
dadministrer la justice», pour en déduire que, le Guatemala
ayant accepté la juridiction de la Cour pour une période ayant
pris fin le 26 janvier 1952, la Cour, à partir de cette date, n’a
plus le pouvoir d’administrer la justice à l’égard du Guatemala.

La Cour n'entend pas s'attacher à déterminer le sens qu'a le
terme juridiction en général. Dans le cas présent, il lui faut

14
122 AFFAIRE NOTTEBOHM (ARRÊT DU I8 XI 53)

déterminer la portée et le sens de la déclaration faite par le
Guatemala sur la base de l’article 36, paragraphe 2, déclaration
qui, avec cette dernière disposition et avec la déclaration cor-
respondante du Liechtenstein, forme le droit régissant la matière
ici considérée. L'article 36 détermine pour quelles affaires la Cour
sera compétente. I] indique que la Cour connaîtra des affaires
qui lui seront déférées par l'accord des parties; et il détermine
ensuite le domaine d'application de ce que l’on est convenu
d'appeler la juridiction obligatoire de la Cour. Le caractère propre
de celle-ci est que, d’une part, la juridiction obligatoire procède
d’un accord préalable qui permet de saisir la Cour sans accord
spécial concernant le différend, et d’autre part, que pour les
différends qui en relèvent, la Cour peut étre saisie par requête
d’une des parties. Le paragraphe 2 de l'article 36 se réfère à la
matière de la juridiction obligatoire dont, avec les articles 32
à 35 du Règlement, il régit le principe et la mise en œuvre. Ii
emploie, ainsi que les déclarations qui s’y rapportent, les termes
« juridiction » et «obligatoire », et la structure de ce texte suffit
à montrer que, de ces deux termes, le second est le plus important.
L’article 36, paragraphe 2, et les déclarations qui s’y rattachent
ont pour objet de régler la saisine de la Cour: la saisine de la
Cour par voie de requête, dans le système du Statut, n’est pas
ouverte de plein droit à tout État partie au Statut, elle n’est
ouverte que dans la mesure définie par les déclarations applicables.
Cela étant, la caducité d’une déclaration par l'échéance, avant
le dépôt de la requête, du terme qui lui était fixé entraîne Vim-
possibilité d'invoquer cette déclaration pour saisir la Cour.

La saisinc de la Cour est ainsi dominée par les déclarations
émanant des parties lorsqu'il est fait recours à la juridiction
obligatoire conformément à l’article 36, paragraphe 2. Mais la
saisine de la Cour est une chose, l’administration de la justice
en est une autre. Celle-ci est régie par le Statut et par le Regle-
ment que la Cour a arrêté en vertu des pouvoirs que lui a conférés
Particle 30 du Statut. Une fois la Cour régulièrement saisie, la
Cour doit exercer ses pouvoirs tels qu'ils sont définis par le Statut.
Après cela, l’échéance du terme fixé pour l’une des déciarations
sur lesquelles se fonde la requête est un événement sans rapport
avec l'exercice des pouvoirs que le Statut confère à la Cour et
que celle-ci doit exercer lorsqu'elle a été régulièrement saisie et
qu'il ne lui a pas été démoutré, sur une autre base, qu'elle est
incompétente ou que la demande est irrecevable.

Au moment où la requéte a été déposée, les déclarations du
Guatemala ct du Liechtenstein étaient l’une et l’autre en vigueur.
La régularité de la saisine de la Cour par ladite requête n’est
pas contestée. La caducité ultérieure de la déclaration du Guate-
mala par l’échéance du terme pour lequel elle a été souscrite ne

Te

15
123 APFAIRE NOTTEBOHM (ARRET DU 18 XI 33)

saurait invalider la requête si celle-ci était régulière : par suite,
cette caducité ne saurait dépouiller la Cour d’une compétence
qui découlait pour elle de l’application combinée de l’article 36
du Statut et des deux déclarations.

Lorsque la requête est déposée à un moment où le droit en
vigueur entre les parties comporte la juridiction obligatoire de
la Cour, ce qui était le cas entre le Guatemala et le Liechtenstein
le 17 décembre 1951, le dépôt de la requête n’est que la condition
pour que la clause de juridiction obligatoire produise effet à l'égard
de la demande qui fait l’objet de la requête. Cette condition remplie,
la Cour doit connaître de la demande ; elle a compétence pour
en examiner tous les aspects, qu'ils touchent à la compétence,
à la recevabilité ou au fond. Un fait extérieur tel que la caducité
ultérieure de la déclaration par échéance du terme ou par dénon-
ciation ne saurait retirer à la Cour une compétence déjà établie.

A propos du point examiné, le Gouvernement du Guatemala,
dans sa communication du 9 septembre 1952, a fait référence à
certaines dispositions de la législation de ce pays. Le Gouvernement
de Liechtenstein en a pris avantage pour dire que la législation
du Guatemala ne saurait prévaloir sur les règles du droit inter-
national applicables en l'espèce.

La Cour n’estime pas que le Liechtenstein ait en cela donné
une exacte interprétation de la pensée du Guatemala sur ce point.
De Vavis de la Cour, le Gouvernement du Guatemala, partant
de la présupposition que la Cour était incompétente d’une manière
absolue, a voulu dire qu’en raison de cette incompétence la
législation du Guatemala n’autorisait pas ce Gouvernement a se
faire représenter devant une Cour qui n’avait pas qualité pour
juger. La Cour n’estime pas avoir à rechercher ce que dispose,
à cet égard, la législation du Guatemala. Elle se bornera à constater
qu'une fois sa compétence reconnue, avec force de droit pour les
Parties, par le présent arrêt, la difficulté en face de laquelle le
Gouvernement du Guatemala a estimé être placé se trouvera
levée et rien ne s’opposera plus à ce que ce Gouvernement se
fasse représenter devant la Cour conformément aux dispositicas
du Statut et du Règlement. C'est d’ailleurs ce que ce Gouverne-
ment a paru admettre dans sa communication du 9 septembre
1952, n° 22, III, où le ministre des Affaires étrangères énonce :

« Que dans les circonstances actuelles, attendu que la juridiction
de la Cour sur le Guatemala a pris fin et attendu que les lois internes
de ce pays s’y opposent, mon Gouvernement n'est pas en mesure
de comparaître et de contester la réclamation qui a été présentée. »

10
124 AFFAIRE NOTTEBOHM (ARRET DU I8 XI 53)

Cette interprétation est confirmée par la phrase finale du
message du 9 novembre 1953, où il est dit:

[Traduction]

« En cas de décision négative de la Cour sur l'exception soulevée,
le Guatemala se réserve le droit d’être représenté au litige et de
soulever d’autres exceptions. »

La Cour arrive donc à la conclusion que l'expiration, survenue
le 26 janvier 1952, du délai de cinq ans pour lequel le Gouverne-
ment du Guatemala avait souscrit une déclaration acceptant la
juridiction obligatoire de la Cour conformément à l'article 36,
paragraphe 2, du Statut, n’affecte pas la compétence qui peut
appartenir à la Cour pour connaître de la demande faisant l’objet
de la requête dont elle a été saisie le 17 décembre 1951 par le
Gouvernement de Liechtenstein ; partant, elle reprendra la procé-
dure sur le fond et fixera des délais pour le dépôt des pièces
ultérieures de la procédure écrite. |

Par ces motifs,

La Cour,

a l’unanimité,

rejette exception préliminaire présentée par le Gouvernement
de la République du Guatemala ;

reprend la procédure sur le fond ;

fixe comme suit la date d’expiration des délais pour la suite
de cette procédure :

pour le dépôt du contre-mémoire du Gouvernement du Guate-
mala, le 20 janvier 1954;

pour le dépôt de la réplique du Gouvernement de Liechtenstein,
le 25 février 1954 ;

pour le dépôt de la duplique du Gouvernement du Guatemala,
le ro avril 1954.
125 AFFAIRE NOTTEBOHM (ARRÊT DU 18 XI 53)

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le dix-huit novembre mil neuf cent
cinquante-trois, en trois exemplaires, dont l'un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la Principauté de Liechtenstein
et au Gouvernement de la République du Guatemala.

Le Président,
(Signé) ARNOLD D. McNair.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.

M. KLAESTAD, juge, déclare qu'il a voté en faveur du rejet
de l'exception préliminaire du Guatemala pour le motif, non
contesté par-les Parties, que la compétence de la Cour existait
au moment où la requête du Liechtenstein fut déposée. L’expi-
ration, quelque temps après le dépôt de cette requête, de la
déclaration par laquelle le Guatemala a accepté la compétence
obligatoire de la Cour, ne saurait avoir d'effet sur la compétence
de la Cour pour connaître du présent différend sur le fond et
pour le trancher —- cette compétence ayant été définitivement
établie par le dépôt de la requête. Quant aux allégations avancées
par le Gouvernement du Guatemala d’après lesquelles certaines
dispositions de sa législation nationale l’empécheraient, lui et ses
fonctionnaires, de se présenter devant la Cour, il suffira d’observer
que de telles dispositions internes ne peuvent étre opposées aux
régles du droit international.

(Paraphé) A. D. MCN.
(Paraphé) G.-C.

18
